DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In independent claims 1, 13, & 21, the amended claims recite the limitations “the first capacitor having a third resonant frequency that passes at least a first frequency component at a first bulk mode frequency of the first surface acoustic wave resonator” and “a second capacitor with a fifth resonant frequency that passes at least a second 
Claims 2-12, 14-19, & 21 are rejected as being dependent upon claims 1, 13, or 21.
	For examination purposes, the limitation “the first capacitor having a third resonant frequency that passes at least a first frequency component at a first bulk mode frequency of the first surface acoustic wave resonator” will be interpreted as --the first capacitor having a third resonant frequency--, and the limitation “a second capacitor with a fifth resonant frequency that passes at least a second frequency component at a second bulk mode frequency of the third surface acoustic wave resonator” will be interpreted as -- a second capacitor with a fifth resonant frequency--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 & 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khlat et al. (US PGPub 20170093370) in view of Nosaka (US PGPub 20190379352), a reference of record.

As per claim 1:
Khlat et al. discloses in Fig. 30:
A surface acoustic wave filter (para [0068], where SAW resonators may be used in place of BAW resonators) comprising: 
a first series arm of a surface acoustic wave filter configured to filter a radio frequency signal includes a first surface acoustic wave resonator (series resonator B1) having a first resonant frequency (as per a resonator) and a first piezoelectric substrate (para [0005], where it is noted acoustic resonators comprise a piezoelectric substrate) with degraded insertion loss from bulk wave propagation into the first piezoelectric substrate (an inherent property of SAW resonators, as taught by Nosaka para [0005]), 
the first surface acoustic wave resonator in parallel with a second surface acoustic wave resonator (series resonator B4) with a second resonant frequency (being a resonator) and in parallel with a first capacitor (variable capacitor C2), the first capacitor having a third resonant frequency (a self-resonant frequency being an inherent feature of the structure of capacitors); 
and a shunt arm coupled to the first series arm, the shunt arm includes a third surface acoustic wave resonator (shunt resonator B2) with a fourth resonant frequency (being a resonator) in parallel with a second capacitor (variable capacitor C1) with a fifth resonant frequency, the third surface acoustic wave resonator and the second capacitor in series with an inductor (inductor L1 or inductor L2), 
the shunt arm and the first series arm reduce ripple in the insertion loss associated with one or more of the first, second and third surface acoustic wave resonators (by providing a capacitance in parallel with the surface acoustic wave resonator, as per the same structure disclosed by the application), the first series arm and the shunt arm creating a frequency response in the radio frequency signal with at least a first notch at a first frequency band and a second notch at a second frequency band (each shunt resonator may be considered to provide a singular notch in a narrow band or, as shown in Figs. 33-34, notches may be considered to be provided in bands directly below, and directly above the passband).
	Khlat et al. does not disclose:
a first temperature compensation layer over at least a first interdigital electrode.
	Nosaka discloses in Fig. 18B:
A surface acoustic wave resonator (para [0188]) having a first temperature compensation layer (protective layer 103, noted as providing adjustment for frequency-temperature characteristics, para [0196], and listed as SiO2, para [0198]) over at least a first interdigital electrode (IDT electrode) and a first piezoelectric substrate (substrate 101, may be lithium niobate, para [0191]) with degraded insertion loss from bulk wave propagation into the first piezoelectric substrate (an inherent feature of a SAW resonator, para [0005]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the specific SAW resonator of Nosaka et al. in place of the generic SAW resonators of Burgener as an art-recognized alternative/equivalent SAW resonator able to provide the same function and further able to provide the benefit of moisture resistance and compensation for frequency-temperature characteristics as taught by Nosaka (para [0196]).
	As a consequence of the combination, the combination discloses a first surface acoustic wave resonator having a first temperature compensation layer over at least a first interdigital electrode and a first piezoelectric substrate with degraded insertion loss from bulk wave propagation into the first piezoelectric substrate.

	As per claim 2:
	Khlat discloses in Fig. 24 that consecutive filters comprising series and shunt arms may be connected in series to provide a more complex filter arrangement.
	Khlat does not disclose in the embodiment of Fig. 30:
a second series arm coupled to the first series arm, the second series arm including a fourth surface acoustic wave resonator in parallel with a third capacitor.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to couple a plurality of similarly structured filters as per Fig. 30 in series similar to the arrangement of Fig. 24 to provide the benefit of a more complex filter as per a multi-stage ladder filter able to provide more complex frequency response and greater signal attenuation, as is well-understood in the art.
	As a consequence of the combination, the combination discloses a second series arm coupled to the first series arm, the second series arm including a fourth surface acoustic wave resonator in parallel with a third capacitor.

	As per claims 3 & 15:
	Khlat discloses in Fig. 24 that consecutive filters comprising series and shunt arms may be connected in series to provide a more complex filter arrangement.
	Khlat does not disclose in the embodiment of Fig. 30:
a third series arm coupled to the second series arm, the third series arm including a fifth surface acoustic wave resonator in parallel with a fourth capacitor.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to couple more than two of similarly structured filters as per Fig. 30 in series similar to the arrangement of Fig. 24 to provide the benefit of a more complex filter as per a multi-stage ladder filter able to provide more complex frequency response and greater signal attenuation, as is well-understood in the art.
	As a consequence of the combination, the combination discloses a third series arm coupled to the second series arm, the third series arm including a fifth surface acoustic wave resonator in parallel with a fourth capacitor.

	As per claims 4 & 16:
	Khlat et al. discloses in Fig. 30 & 31-34:
The first series arm and the shunt arm suppress a guided mode spurious response outside a passband (by providing a capacitance in parallel with the surface acoustic wave resonator, as per the same structure disclosed by the application).

As per claim 5:
Khlat et al. does not disclose that the second surface acoustic wave resonator is arranged to lower impedance at a bulk mode frequency of the first surface acoustic wave resonator.
Nosaka discloses in Fig. 13:
In the first instance, the second surface acoustic wave resonator is arranged to lower impedance at a bulk mode frequency of the first surface acoustic wave resonator (paras [0008-0009], where reducing loss is equivalent to lowering impedance).
At the time of filing, it would have been obvious to one of ordinary skill in the art to add a second surface acoustic wave resonator in parallel to the first surface acoustic wave resonator to lower the impedance at a n provide the benefit of reducing the loss in the pass band of the filter, as taught by Nosaka (paras [0008-0009]).

As per claim 7:
Khlat et al. does not disclose:
The fourth capacitor is arranged to pass at least a third frequency component at a third bulk mode frequency of the fifth surface acoustic wave resonator, the fourth capacitor having a different resonant frequency than the fifth surface acoustic wave resonator.
	As a consequence of the combination of claims 3 & 15, the fourth capacitor is arranged to pass at least a third frequency component at a third bulk mode frequency of the fifth surface acoustic wave resonator (by providing a capacitance in parallel with the surface acoustic wave resonator, as per the same structure disclosed by the application).
	It would be further obvious for the fourth capacitor to have a different resonant frequency than the fifth acoustic wave resonator, as one of a limited number of options (same or not the same), where the vast majority of possible self-resonant frequencies are different than the resonant frequency of the fifth acoustic wave resonator, the self-resonant frequency of the capacitor inherently changes with variability of the capacitor (being a variable capacitor, as per Fig. 30), and in that the self-resonant frequency of the capacitor is a design parameter that may be adjusted to provide the benefit of a desired impedance and linear behavior in a desired frequency range, as is well understood in the art.
	
	As per claim 8:
	Khlat et al. discloses in Fig. 30:
the second capacitor is arranged to shift at least one of the first and second notches to a lower frequency (para [0101] & [0104]).

	As per claim 9:
Khlat et al. does not disclose:
The second surface acoustic wave resonator has a second temperature compensation layer over at least a second interdigital electrode and a second piezoelectric substrate with degraded insertion loss from bulk wave propagation into the second piezoelectric substrate.
Nosaka discloses in Fig. 18B:
A surface acoustic wave resonator (para [0188]) having a first temperature compensation layer (protective layer 103, noted as providing adjustment for frequency-temperature characteristics, para [0196], and listed as SiO2, para [0198]) over at least a first interdigital electrode (IDT electrode) and a first piezoelectric substrate (substrate 101, may be lithium niobate, para [0191]) with degraded insertion loss from bulk wave propagation into the first piezoelectric substrate (an inherent feature of a SAW resonator, para [0005]).
As a consequence of the combination of claim 1, the second surface acoustic wave resonator has a second temperature compensation layer over at least a second interdigital electrode and a second piezoelectric substrate with degraded insertion loss from bulk wave propagation into the second piezoelectric substrate.

As per claim 10:
	Khlat et al. does not disclose:
the third surface acoustic wave resonator has a third temperature compensation layer over at least a third electrode and a third piezoelectric substrate with degraded insertion loss from bulk wave propagation into the third piezoelectric substrate.
Nosaka discloses in Fig. 18B:
A surface acoustic wave resonator (para [0188]) having a first temperature compensation layer (protective layer 103, noted as providing adjustment for frequency-temperature characteristics, para [0196], and listed as SiO2, para [0198]) over at least a first interdigital electrode (IDT electrode) and a first piezoelectric substrate (substrate 101, may be lithium niobate, para [0191]) with degraded insertion loss from bulk wave propagation into the first piezoelectric substrate (an inherent feature of a SAW resonator, para [0005]).
As a consequence of the combination of claim 1, the third surface acoustic wave resonator has a third temperature compensation layer over at least a third electrode and a third piezoelectric substrate with degraded insertion loss from bulk wave propagation into the third piezoelectric substrate.

	As per claim 11:
	Khlat et al. discloses in Figs. 30-34:
The surface acoustic wave filter is arranged as a multi-band elimination filter (Figs. 31-34 disclose the shunt acoustic resonators as being notch filters in combination with the anti-resonance frequencies of the series resonators, such that multiple shunt acoustic resonators and anti-resonance frequencies of Fig. 30 result in a multi-band elimination filter).

	As per claim 12:
	Khlat et al. discloses in Figs. 30-34:
The third surface acoustic wave resonator has a different resonant frequency than resonant frequencies of the first and second surface acoustic wave resonators (paras [0077] & [0104])

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Khlat et al. (US PGPub 20170093370) in view of Nosaka (US PGPub 20190379352), a reference of record, as applied to claims 1 & 4 above, and further in view of Burgener et al. (US PGPub 20140340173), a reference of record.
The resultant combination discloses the acoustic wave filter of claims 1 & 4, as rejected above.
As per claim 6:
The resultant combination discloses in Khlat et al.:
	The filters may be used for transmit or receive filters (para [0111]).
The resultant combination does not disclose:
The surface acoustic wave filter of claim 4 is connected in parallel with an additional filter wherein the surface acoustic wave filter is configured to provide a first open at a first frequency, and the additional filter provides a second open at a second frequency.
Burgener discloses in Fig. 16E:
A signal transceiver architecture comprising a surface acoustic wave filter (filter system 215A, serving as a transmission filter system connected to a power amplifier (PA 12)) connected in parallel with an additional filter (filter system 215B, serving as a reception filter system connected to a LNA 14) providing a first open at a first frequency (AWF 96C provides a stopband, para [0160]), and the additional filter provides a second open at a second frequency (AWF 96F provides a stopband, para [0160]).
At the time of filing, it would have been obvious to use the resultant combination as a transmit or receive filter in the transceiver of Burgener as an art-recognized alternative/equivalent filter able to provide the benefit of tuneable filter circuitry that provides the same function, as taught by Khlat et al. (abstract and para [0111]).
As a consequence of the combination, the surface acoustic wave filter of claim 4 is connected in parallel with an additional filter wherein the surface acoustic wave filter is configured to provide a first open at a first frequency, and the additional filter provides a second open at a second frequency.

Claims 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Khlat et al. (US PGPub 20170093370) in view of Nosaka (US PGPub 20190379352), a reference of record, and Burgener et al. (US PGPub 20140340173), a reference of record.
	As per claim 13:
Khlat et al. discloses in Fig. 30:
A second surface acoustic wave filter (para [0068], where SAW resonators may be used in place of BAW resonators), which may be used for a transmit or receive filter in a wireless communication device (para [0111]) comprising: 
a first series arm of a surface acoustic wave filter configured to filter a radio frequency signal includes a first surface acoustic wave resonator (series resonator B1) having a first resonant frequency (as per a resonator) and a first piezoelectric substrate (para [0005], where it is noted acoustic resonators comprise a piezoelectric substrate) with degraded insertion loss from bulk wave propagation into the first piezoelectric substrate (an inherent property of SAW resonators, as taught by Nosaka para [0005]), 
the first surface acoustic wave resonator in parallel with a second surface acoustic wave resonator (series resonator B4) with a second resonant frequency (being a resonator) and in parallel with a first capacitor (variable capacitor C2), the first capacitor having a third resonant frequency (a self-resonant frequency being an inherent feature of the structure of capacitors); 
and a shunt arm coupled to the first series arm, the shunt arm includes a third surface acoustic wave resonator (shunt resonator B2) with a fourth resonant frequency (being a resonator) in parallel with a second capacitor (variable capacitor C1) with a fifth resonant frequency, the third surface acoustic wave resonator and the second capacitor in series with an inductor (inductor L1 or inductor L2), 
the shunt arm and the first series arm reduce ripple in the insertion loss associated with one or more of the first, second and third surface acoustic wave resonators (by providing a capacitance in parallel with the surface acoustic wave resonator, as per the same structure disclosed by the application), the first series arm and the shunt arm creating a frequency response in the radio frequency signal with at least a first notch at a first frequency band and a second notch at a second frequency band (each shunt resonator may be considered to provide a singular notch in a narrow band or, as shown in Figs. 33-34, notches may be considered to be provided in bands directly below, and directly above the passband).
	Khlat et al. does not disclose:
An acoustic wave filter assembly comprising: a switch coupled to a common node; a first surface acoustic wave filter coupled to the switch; and a second surface acoustic wave filter coupled to the switch
a first temperature compensation layer over at least a first interdigital electrode.
	Nosaka discloses in Fig. 18B:
A surface acoustic wave resonator (para [0188]) having a first temperature compensation layer (protective layer 103, noted as providing adjustment for frequency-temperature characteristics, para [0196], and listed as SiO2, para [0198]) over at least a first interdigital electrode (IDT electrode) and a first piezoelectric substrate (substrate 101, may be lithium niobate, para [0191]) with degraded insertion loss from bulk wave propagation into the first piezoelectric substrate (an inherent feature of a SAW resonator, para [0005]).
	Burgener discloses in Fig. 16E:
A switch (216H) coupled to a common node (at label 42)
a first surface acoustic wave filter (filter system 215B) coupled to the switch; and a second surface acoustic wave filter (filter system 215A) coupled to the switch (duplexer 20 in related Fig. 1A, which may comprise a plurality of separate filters as sub-units corresponding to the different bands provided therein, para [0105-0108], shown in Fig. 16E).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the specific SAW resonator of Nosaka et al. in place of the generic SAW resonators of Burgener as an art-recognized alternative/equivalent SAW resonator able to provide the same function and further able to provide the benefit of moisture resistance and compensation for frequency-temperature characteristics as taught by Nosaka (para [0196]).
As a consequence of the combination, the combination discloses a first surface acoustic wave resonator having a first temperature compensation layer over at least a first interdigital electrode and a first piezoelectric substrate with degraded insertion loss from bulk wave propagation into the first piezoelectric substrate.
It would further be obvious to use the filter of the combination as the second acoustic wave filter of Burgener et al. as an art-recognized alternative/equivalent filter able to provide the benefit of tuneable filter circuitry that provides the same function, as taught by Khlat et al. (abstract and para [0111]).
As a consequence of the combination, the combination discloses an acoustic wave filter assembly comprising: a switch coupled to a common node; a first surface acoustic wave filter coupled to the switch; and a second surface acoustic wave filter coupled to the switch.

	As per claim 14:
	Khlat discloses in Fig. 24 that consecutive filters comprising series and shunt arms may be connected in series to provide a more complex filter arrangement.
	Khlat does not disclose in the embodiment of Fig. 30:
a second series arm coupled to the first series arm, the second series arm including a fourth surface acoustic wave resonator in parallel with a third capacitor.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to couple a plurality of similarly structured filters as per Fig. 30 in series similar to the arrangement of Fig. 24 to provide the benefit of a more complex filter as per a multi-stage ladder filter able to provide more complex frequency response and greater signal attenuation, as is well-understood in the art.
	As a consequence of the combination, the combination discloses a second series arm coupled to the first series arm, the second series arm including a fourth surface acoustic wave resonator in parallel with a third capacitor.

	As per claim 15:
	Khlat discloses in Fig. 24 that consecutive filters comprising series and shunt arms may be connected in series to provide a more complex filter arrangement.
	Khlat does not disclose in the embodiment of Fig. 30:
a third series arm coupled to the second series arm, the third series arm including a fifth surface acoustic wave resonator in parallel with a fourth capacitor.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to couple more than two of similarly structured filters as per Fig. 30 in series similar to the arrangement of Fig. 24 to provide the benefit of a more complex filter as per a multi-stage ladder filter able to provide more complex frequency response and greater signal attenuation, as is well-understood in the art.
	As a consequence of the combination, the combination discloses a third series arm coupled to the second series arm, the third series arm including a fifth surface acoustic wave resonator in parallel with a fourth capacitor.

	As per claim 16:
	Khlat et al. discloses in Fig. 30 & 31-34:
The first series arm and the shunt arm suppress a guided mode spurious response outside a passband (by providing a capacitance in parallel with the surface acoustic wave resonator, as per the same structure disclosed by the application).
	
As per claim 17:
Khlat et al. does not disclose:
The fourth capacitor is arranged to pass at least a third frequency component at a third bulk mode frequency of the fifth surface acoustic wave resonator, the fourth capacitor having a different resonant frequency than the fifth surface acoustic wave resonator.
As a consequence of the combination of claims 3 & 15, the fourth capacitor is arranged to pass at least a third frequency component at a third bulk mode frequency of the fifth surface acoustic wave resonator (by providing a capacitance in parallel with the surface acoustic wave resonator, as per the same structure disclosed by the application).
It would be further obvious for the fourth capacitor to have a different resonant frequency than the fifth acoustic wave resonator, as one of a limited number of options (same or not the same), where the vast majority of possible self-resonant frequencies are different than the resonant frequency of the fifth acoustic wave resonator, the self-resonant frequency of the capacitor inherently changes with variability of the capacitor (being a variable capacitor, as per Fig. 30), and in that the self-resonant frequency of the capacitor is a design parameter that may be adjusted to provide the benefit of a desired impedance and linear behavior in a desired frequency range, as is well understood in the art.

	As per claim 18:
Khlat et al. discloses in Figs. 30-34:
The surface acoustic wave filter is arranged as a multi-band elimination filter (Figs. 31-34 disclose the shunt acoustic resonators as being notch filters in combination with the anti-resonance frequencies of the series resonators, such that multiple shunt acoustic resonators and anti-resonance frequencies of Fig. 30 result in a multi-band elimination filter).
Khlat et al. does not disclose:
The second surface acoustic wave resonator has a second temperature compensation layer over at least a second interdigital electrode and a second piezoelectric substrate with degraded insertion loss from bulk wave propagation into the second piezoelectric substrate.
Nosaka discloses in Fig. 18B:
A surface acoustic wave resonator (para [0188]) having a first temperature compensation layer (protective layer 103, noted as providing adjustment for frequency-temperature characteristics, para [0196], and listed as SiO2, para [0198]) over at least a first interdigital electrode (IDT electrode) and a first piezoelectric substrate (substrate 101, may be lithium niobate, para [0191]) with degraded insertion loss from bulk wave propagation into the first piezoelectric substrate (an inherent feature of a SAW resonator, para [0005]).
As a consequence of the combination of claim 13, the second surface acoustic wave resonator has a second temperature compensation layer over at least a second interdigital electrode and a second piezoelectric substrate with degraded insertion loss from bulk wave propagation into the second piezoelectric substrate.

	As per claim 19:
	Khlat et al. does not disclose:
at least the first and second surface acoustic wave resonators are arranged to suppress a frequency associated with a passband of the first surface acoustic wave filter in a frequency response of the second surface acoustic wave filter.
	Burgener et al. discloses in Fig. 28B:
At least the first and second acoustic wave resonators are arranged to suppress a frequency associated with a passband of the first surface acoustic wave filter in a frequency response of the second surface acoustic wave filter (related Figs. 29A and 29B show LTE band 17 and band 13 modes, for Fig. 28B, respectively, where the receive bands of LTE 17 & 13 (para [0211]) are shown to be suppressed during operation within the respective band).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to arrange the first and second surface acoustic wave resonators to suppress a frequency associated with a passband of the first surface acoustic wave filter in a frequency response of the second surface acoustic wave filter, to suppress out of band responses and same-band transmit responses in a reception filter, as is well-understood in the art and as disclosed by Burgener et al.

	As per claim 20:
Khlat et al. discloses in Fig. 30:
A first surface acoustic wave filter (para [0068], where SAW resonators may be used in place of BAW resonators), which may be used for a transmit or receive filter in a wireless communication device (para [0111]) comprising: 
a first series arm of a surface acoustic wave filter configured to filter a radio frequency signal includes a first surface acoustic wave resonator (series resonator B1) having a first resonant frequency (as per a resonator) and a first piezoelectric substrate (para [0005], where it is noted acoustic resonators comprise a piezoelectric substrate) with degraded insertion loss from bulk wave propagation into the first piezoelectric substrate (an inherent property of SAW resonators, as taught by Nosaka para [0005]), 
the first surface acoustic wave resonator in parallel with a second surface acoustic wave resonator (series resonator B4) with a second resonant frequency (being a resonator) and in parallel with a first capacitor (variable capacitor C2), the first capacitor having a third resonant frequency (a self-resonant frequency being an inherent feature of the structure of capacitors); 
and a shunt arm coupled to the first series arm, the shunt arm includes a third surface acoustic wave resonator (shunt resonator B2) with a fourth resonant frequency (being a resonator) in parallel with a second capacitor (variable capacitor C1) with a fifth resonant frequency, the third surface acoustic wave resonator and the second capacitor in series with an inductor (inductor L1 or inductor L2), 
the shunt arm and the first series arm reduce ripple in the insertion loss associated with one or more of the first, second and third surface acoustic wave resonators (by providing a capacitance in parallel with the surface acoustic wave resonator, as per the same structure disclosed by the application), the first series arm and the shunt arm creating a frequency response in the radio frequency signal with at least a first notch at a first frequency band and a second notch at a second frequency band (each shunt resonator may be considered to provide a singular notch in a narrow band or, as shown in Figs. 33-34, notches may be considered to be provided in bands directly below, and directly above the passband).
	Khlat et al. does not disclose:
	The surface acoustic wave filter is one of a plurality of filters in a wireless communication device comprising: an antenna; and a multiplexer coupled to the antenna, the multiplexer including the plurality of filters coupled to a common node and arranged to filter radio frequency signals
	a first temperature compensation layer over at least a first interdigital electrode.
Burgener et al. discloses in Fig. 28B:
	A wireless communication device comprising:
		An antenna (Antenna 50 in related Fig. 1A);
And a multiplexer (duplexer 20 in related Fig. 1A) coupled to the antenna, the multiplexer including a plurality of filters (para [0105]) coupled to a common node (connection to RF switch 40 and antenna 50) and arranged to filter radio frequency signals (para [0105]), the plurality of filters including a surface acoustic wave filter (resonators may include SAW devices, para [0107]).
Nosaka discloses in Fig. 18B:
A surface acoustic wave resonator (para [0188]) having a first temperature compensation layer (protective layer 103, noted as providing adjustment for frequency-temperature characteristics, para [0196], and listed as SiO2, para [0198]) over at least a first interdigital electrode (IDT electrode) and a first piezoelectric substrate (substrate 101, may be lithium niobate, para [0191]) with degraded insertion loss from bulk wave propagation into the first piezoelectric substrate (an inherent feature of a SAW resonator, para [0005]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the specific SAW resonator of Nosaka et al. in place of the generic SAW resonators of Burgener as an art-recognized alternative/equivalent SAW resonator able to provide the same function and further able to provide the benefit of moisture resistance and compensation for frequency-temperature characteristics as taught by Nosaka (para [0196]).
As a consequence of the combination, the combination discloses a first surface acoustic wave resonator having a first temperature compensation layer over at least a first interdigital electrode and a first piezoelectric substrate with degraded insertion loss from bulk wave propagation into the first piezoelectric substrate.
It would further be obvious to use the filter of the combination as one of the plurality of filters of Burgener et al. as an art-recognized alternative/equivalent filter able to provide the benefit of tuneable filter circuitry that provides the same function, as taught by Khlat et al. (abstract and para [0111]).
	As a consequence of the combination, the combination discloses the surface acoustic wave filter is one of a plurality of filters in a wireless communication device comprising: an antenna; and a multiplexer coupled to the antenna, the multiplexer including the plurality of filters coupled to a common node and arranged to filter radio frequency signals.

	As per claim 21:
	Khlat et al. discloses in Figs. 30-34:
The surface acoustic wave filter is arranged as a band elimination filter (Figs. 31-34 disclose the shunt acoustic resonators as being notch filters in combination with the anti-resonance frequencies of the series resonators, such that multiple shunt acoustic resonators and anti-resonance frequencies of Fig. 30 result in a multi-band elimination filter).

	Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 12/14/2021, with respect to the rejection(s) of claim(s) 1-21 under Burgener et al. and Nosaka et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Khlat et al. in view of Nosaka et al. and Burgener et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843